*61OPINION.
Lansdon :
The owner of corporate stock may deduct from his income for any taxable year losses that are sustained in the sale of such stock, or if there is no sale, by proof that the stock was worthless in such years. In Re Harrington, 1 Fed. (2d) 249; Appeal of Milton H. Bickley, 1 B. T. A. 544; Appeal of George W. Todd, 3 B. T. A. 327. In the instant proceeding the petitioner did not sell any part of his stock or otherwise dispose of the same in either of the taxable years. The corporation continued in business during such years and at all times had a considerable body of assets to offset its obligations to its stockholders and creditors. The loss, if any, that the petitioner sustained was not determined or ascertainable in either of the taxable years. There is no provision in the taxing statute which authorizes taxpayers to deduct from income a mere shrinkage in value of property not disposed of by sale or otherwise. See New York Life Insurance Co. v. Edwards, 271 U. S. 109; Haviland v. Edwards, 15 Fed. (2d) 445; Appeal of A. C. Krack, 1 B. T. A. 1119; Appeal of Charles E. Nauss, 4 B. T. A. 980; Thomas Barrett, Jr., v. Commissioner, 5 B. T. A. 989; W. P. Davis v. Commissioner, 6 B. T. A. 1267.

Judgment will he entered for the respondent.